 
EXHIBIT 10.1
 
LOCK-UP AND SHARE RELEASE AGREEMENT




This Lock-Up and Share Release Agreement (“Agreement”) is entered into on this
29th day of August, 2008 (the “Effective Date”), by and between AdEx Media Inc.,
a Delaware corporation (the “Company”) and Bay Harbor Marketing, LLC, a
California limited liability company (“Bay Harbor”).


RECITALS


WHEREAS, the Company and Bay Harbor have entered into that certain Asset
Purchase Agreement dated August 29, 2008 (the “Purchase Agreement”) by and
between the Company, Bay Harbor and Kevin Dufficy as representative member of
Bay Harbor (“Dufficy”) pursuant to which the Company has purchased substantially
all of the assets of Bay Harbor in consideration of the payment of certain sums
in cash to Bay Harbor and in consideration of the issuance of certain restricted
shares of the Company’s common stock (the “Shares”) to Bay Harbor as set forth
in the Purchase Agreement; and


WHEREAS, as an inducement for the Company to issue the Shares and Bay Harbor to
accept the Shares, Bay Harbor and the Company desire to enter into this
Agreement on the terms and conditions set forth herein;


NOW, THEREFORE, in consideration of the representations and warranties herein
contained, the Company and Bay Harbor agree as follows:


Shares.  For purposes of this Agreement, the Shares shall include:  (a) fifty
thousand (50,000) restricted shares of the Company’s common stock to be issued
to Bay Harbor at the Closing of the asset purchase transaction contemplated by
the Purchase Agreement (the “Closing Shares”) as more fully set forth in Section
2.3.1(b) of the Purchase Agreement; and (b) one hundred fifty
thousand  (150,000) restricted shares of the Company’s common stock to be issued
to the Escrow Agent identified in the Purchase Agreement and held in the name of
Bay Harbor at the Closing and subject to the Earn Out provisions of the Purchase
Agreement, (the “Earn Out Shares”) as more fully set forth in Section 2.3.1(e)
of the Purchase Agreement.
 
Lock-Up.
 
Bay Harbor agrees that, except as provided below, without the prior written
consent of the Company, Bay Harbor will not, directly or indirectly, offer,
sell, pledge, contract to sell (including any short sale), grant any option to
purchase or otherwise dispose of (each, a “Disposition”) any of the Shares for a
period of one (1) year from the date of issuance and thereafter according to the
Schedule below (the “Lock-Up Period”).  The foregoing restriction, which is
expressly intended to preclude Bay Harbor from engaging in any transaction which
is designed to or reasonably expected to lead to or result in a Disposition
during the Lock-Up Period, shall terminate on the earlier of a Change in Control
event or the expiration of the Lock-Up Period.
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
For purposes of this Agreement, “Change in Control” means (a) a sale or other
disposition of all or substantially all of the assets of the Company; (b) a
merger or consolidation in which the Company is not the surviving entity and in
which the shareholders of the Company immediately prior to such consolidation or
merger own less than fifty percent (50%) of the surviving entity’s voting power
immediately after the transaction; (c) a reverse merger in which the Company is
the surviving entity but the shares of the Company’s Common Stock outstanding
immediately preceding the merger are converted by virtue of the merger into
other property, whether in the form of securities, cash or otherwise, and in
which the shareholders of the Company immediately prior to such merger own less
than fifty percent (50%) of the Company’s voting power immediately after the
transaction; (d) any other capital reorganization in which more than fifty
percent (50%) of the shares of the Company entitled to vote are exchanged.
 
 Share Release.  Bay Harbor and the Company agree that the Shares will be
subject to the following lock-up and release schedule (the “Schedule”):

 
DATE
PERCENT OF SHARES
RELEASED
12 month anniversary of Share issuance date
20%
13 month anniversary of Share issuance date
15%
14 month anniversary of Share issuance date
15%
15 month anniversary of Share issuance date
15%
16 month anniversary of Share issuance date
15%
17 month anniversary of Share issuance date
10%
18 month anniversary of Share issuance date
10%



Representations and Warranties.  Bay Harbor represents and warrants to the
Company that:
 
Purchase for Own Account for Investment.  Bay Harbor is investing in the Shares
for its own account for investment purposes only and not with a view to, or for
sale in connection with, a distribution of the Shares within the meaning of the
Securities Act of 1933, as amended (the “1933 Act”).  Bay Harbor has no present
intention of selling or otherwise disposing of all or any portion of the Shares
and no one other than Bay Harbor has any beneficial ownership of any of the
Shares.
 
Accredited Investor/Net Worth.  Bay Harbor represents that Bay Harbor is an
“accredited investor” as that term is defined in SEC Rule 501(a) of Regulation
D, 17 C.F.R. 230.501(a)  and that Bay Harbor (a) has adequate net worth and
means of providing for its current financial needs and possible contingencies,
(b) has no need for liquidity in this investment, (c) is able to bear the
economic risks of an investment in the Shares for an indefinite period of time,
and (d) is able to bear the risk of losing its entire investment in the Shares.
 
 
2

--------------------------------------------------------------------------------

 
 
 
Not An Underwriter.  Bay Harbor is not an underwriter or dealer in the Shares,
and Bay Harbor is not participating, pursuant to a contractual agreement,
arrangement or understanding, in a distribution of the Shares.
 
Compliance with Securities Laws.  Bay Harbor understands and acknowledges that,
in reliance upon the representations and warranties made by Bay Harbor herein,
the Shares are not being registered with the Securities and Exchange Commission
(“SEC”) under the 1933 Act or applicable United States state securities laws,
but instead are being issued under an exemption or exemptions from the
registration and qualification requirements of the 1933 Act or other applicable
state securities laws which impose certain restrictions on Bay Harbor’s ability
to transfer the Shares.
 
Restrictions on Transfer.  Bay Harbor understands that Bay Harbor may not
transfer any Shares unless such Shares are registered under the 1933 Act and
qualified under applicable state securities laws or unless exemptions from such
registration and qualification requirements are available.  Bay Harbor
understands that only the Company may file a registration statement with the SEC
or applicable state securities commissioners and that the Company is under no
obligation to do so with respect to the Shares.  Bay Harbor has also been
advised that exemptions from registration and qualification may not be available
or may not permit Bay Harbor to transfer all or any of the Shares in the amounts
or at the times proposed by Bay Harbor.  Bay Harbor is aware that the Shares may
not be resold pursuant to Rule 144, as promulgated by the SEC under the 1933
Act, unless all of the conditions of that rule are met.
 
Legends.  Bay Harbor understands and agrees that the Company will place the
legends set forth below or similar legends on any stock certificate(s)
evidencing the Shares, together with any other legends that may be required by
state or federal securities laws, the Company's Articles of Incorporation or
Bylaws, any other agreement between Bay Harbor and the Company or any agreement
between Bay Harbor and any third party:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”) OR UNDER APPLICABLE STATE SECURITIES LAWS AND MAY NOT BE
SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE ACT AND
ANY APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO REGISTRATION OR AVAILABLE
EXEMPTIONS FROM SUCH REGISTRATION.  THE SECURITIES REPRESENTED BY THIS
CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS ON RESALE AND TRANSFER,
INCLUDING A LOCK-UP AND SHARE RELEASE SCHEDULE AS SET FORTH IN A LOCK-UP
AGREEMENT BETWEEN THE ISSUER AND THE ORIGINAL HOLDER OF THESE SECURITIES, A COPY
OF WHICH MAY BE OBTAINED AT THE PRINCIPAL OFFICE OF THE ISSUER. SUCH SALE AND
TRANSFER RESTRICTIONS ARE BINDING ON TRANSFEREES OF THESE SECURITIES.
 
 
 
3

--------------------------------------------------------------------------------

 
 
Stop-Transfer Instructions.  Bay Harbor agrees that, to ensure compliance with
the restrictions imposed by this Agreement, the Company may issue appropriate
“stop-transfer” instructions to its transfer agent, if any, and if the Company
transfers its own securities, it may make appropriate notations to the same
effect in its own records.
 
Refusal to Transfer.  The Company will not be required (i) to transfer on its
books any Shares that have been sold or otherwise transferred in violation of
any of the provisions of this Agreement or (ii) to treat as owner of such
Shares, or to accord the right to vote or pay dividends, to transferee to whom
such Shares have been so transferred.
 
Authority, Power, Enforceability.  Bay Harbor has all the requisite power,
authority and capacity to acquire and hold the Shares and to execute, deliver
and comply with the terms of each of the instruments required to be executed and
delivered by Bay Harbor in connection with the investment in the Shares as
contemplated by this Agreement and such execution, delivery and compliance does
not conflict with, or constitute a default under, any instruments governing Bay
Harbor, any law, regulation or order, or any agreement to which Bay Harbor is a
party or by which Bay Harbor may be bound.  Bay Harbor hereby adopts, accepts
and agrees to be bound by all the terms and provisions of this Agreement and to
perform any obligations therein imposed.
 
Miscellaneous.
 
Assignments; Successors and Assigns.  The Company may assign any of its rights
under this Agreement. This Agreement will be binding upon and inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein, this Agreement will be binding upon Bay Harbor
and its successors and assigns.
 
Governing Law.  This Agreement and the rights and obligations of the parties
hereto shall be governed, construed, and interpreted in accordance with the laws
of the State of California, without giving effect to principles of conflicts of
law.
 
Notices.  Any notice required or permitted by this Agreement shall be in writing
and shall be deemed sufficient upon delivery, when delivered personally or by
overnight courier or sent by telegram or fax, or forty-eight (48) hours after
being deposited in the U.S. Mail, as certified or registered mail, with postage
prepaid, addressed to the party to be notified, and if to the Company, at the
Company’s principal executive office, with a copy to Eric K. Ferraro, Bullivant
Houser Bailey PC, 601 California Street, Suite 1800, San Francisco, CA 94108,
facsimile to (415) 352-2701.
 
Further Assurances.  The parties agree to execute such further documents and
instruments and to take such further actions as may be reasonably necessary to
carry out the purposes and intent of this Agreement.
 
Titles and Headings.  The titles, captions and headings of this Agreement are
included for ease of reference only and will be disregarded in interpreting or
construing this Agreement.
 
 
 
4

--------------------------------------------------------------------------------

 
 
Counterparts; Facsimiles.  This Agreement may be executed and delivered by
facsimile signature and in two (2) or more counterparts, each of which shall be
deemed an original and all of which together shall constitute one instrument.
 
Severability.  If any provision of this Agreement is determined by any court or
arbitrator of competent jurisdiction to be invalid, illegal or unenforceable in
any respect, such provision will be enforced to the maximum extent possible
given the intent of the parties hereto. If such clause or provision cannot be so
enforced, such provision shall be stricken from this Agreement and the remainder
of this Agreement shall be enforced as if such invalid, illegal or unenforceable
clause or provision had (to the extent not enforceable) never been contained in
this Agreement.
 
Amendment and Waivers.  This Agreement may be amended only by a written
agreement executed by each of the parties hereto.  No amendment of or waiver of,
or modification of any obligation under this Agreement will be enforceable
unless set forth in a writing signed by the party against which enforcement is
sought.  Any amendment effected in accordance with this section will be binding
upon all parties hereto and each of their respective successors and
assigns.  Any waiver, permit, consent or approval of any kind or character
regarding the conditions of this Agreement or the breach thereof must be in
writing and shall be effective only to the extent specifically set forth in such
writing.  All remedies, either under this Agreement or by law or otherwise
afforded, shall be cumulative and not alternative.
 
Entire Agreement.  This Agreement, the documents referred to herein, and any
other agreements executed as of the date hereof together constitute the entire
agreement between the parties hereto pertaining to the subject matter hereof,
and any and all other written or oral agreements existing between the parties
hereto are expressly canceled.  Bay Harbor hereby agrees that, to the extent
that the terms of this Agreement conflict with or are in any way inconsistent
with any agreement to which Bay Harbor and the Company may be a party, this
Agreement supersedes such agreement.
 
WAIVER OF JURY TRIAL.  THE PARTIES TO THIS AGREEMENT HEREBY WAIVE ANY RIGHT THAT
THEY MAY OTHERWISE HAVE TO A TRIAL BY JURY IN ANY SUIT, ACTION, OR PROCEEDING
THAT ARISES OUT OF OR RELATES TO THIS AGREEMENT, ANY AMENDMENTS TO OR ANY
REPLACEMENTS OF THIS AGREEMENT, AND ANY TRANSACTIONS OR AGREEMENTS RELATING TO
THIS AGREEMENT.  THE PARTIES UNDERSTAND THAT, AS A RESULT OF THIS WAIVER, THE
FACTS RELATING TO ANY DISPUTE THAT IS COVERED BY THIS WAIVER WILL BE TRIED, IF
NECESSARY, TO A JUDGE RATHER THAN TO A JURY.
 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on their respective behalf, by their respective officers thereunto duly
authorized, all as of the day and year first above written.
 
 

 
 
5

--------------------------------------------------------------------------------

 


AdEx Media, Inc.




By:         _____________________


Name:    _____________________


Title:      _____________________






Bay Harbor Marketing, LLC


By:          _____________________


Name:     _____________________


Title:       _____________________
 
 
 
6